Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mathieu Audet on 3/26/2021.

The application has been amended as follows: 
Replace claims 21-44 with the following:

21. 	(currently amended)	 A non-transitory computer-readable medium having stored thereon computer-readable instructions that, when executed by a computer, cause the computer to perform operations for displaying a plurality of elements on a display, the operations comprising:
displaying an axis of specific elements that each have an axial length of a single element along the axis of elements, wherein a collation function is associated with the axis of specific elements, the collation function including a plurality of collation units located along a time-based order on the axis of specific elements, and wherein each of 
receiving a plurality of particular elements from a particular user transmitted through a network, each of the particular elements including time associated therewith;
matching the time of each of the particular elements to a collation unit having a particular axial length occurring along the axis of specific elements; and
displaying two or more of the plurality of particular elements in a stacked configuration on the axis of specific elements when the two or more of the particular elements have the same matched collation unit, wherein the matched collation unit displaying the two or more of the plurality of particular elements in the stacked configuration, within the corresponding particular axial length, has an axial length along the axis that is substantially comparable to the  axial length of the single element that would be displayed along the axis of elements in the matched collation unit,
notifying, in association with the plurality of particular elements, an identity of the particular user, in response to display of the plurality of elements; and
displaying the two or more of the plurality of stacked particular elements in an unstacked configuration in which the particular elements are distinctly juxtaposed to one another in a substantially rectilinear and vertical orientation on the display along the axis in response to an action performed by a specific user on the display area.

22. 	(previously presented) The non-transitory computer-readable medium of claim 21, wherein the axis is scrollable with a gesture over a touch screen interface.



24. 	(previously presented) The non-transitory computer-readable medium of claim 21, wherein the collation function is a chronological order.

25. 	(currently amended)	 The non-transitory computer-readable medium of claim 21, further comprising simultaneously displaying each unstacked element from the plurality of particular stacked elements following the action performed by the specific user on the display area.

26. 	(currently amended)	 The non-transitory computer-readable medium of claim 21, wherein displaying each unstacked element from the plurality of elements axially elongates a collation unit associated with the collation function of the axis of elements.

27. 	(currently amended)	 The non-transitory computer-readable medium of claim 21, wherein at least some of the elements are user-selectable.

28. 	(currently amended)	 The non-transitory computer-readable medium of claim 21, wherein the plurality of particular elements is displayed on the axis of elements in the stacked configuration in order to prevent an addition of juxtaposed elements on the axis that would significantly change a layout of elements displayed on the axis.

29. 	(previously presented) The non-transitory computer-readable medium of claim 21, wherein the plurality of elements includes text files.

30. 	(currently amended) The non-transitory computer-readable medium of claim 21, wherein the displayed plurality of elements in the stacked configuration are using an axial length that is  longer than the axial length of the single element that would be displayed in the matched collation unit.

31. 	(previously presented) The non-transitory computer-readable medium of claim 21, wherein the collation function includes collation units of an axial length adapted to be adjusted in accordance with a number of elements located therein.

32. 	(currently amended) The non-transitory computer-readable medium of claim 21, further comprising identifying elements added to the axis as a result of an action of the particular user.

33. 	(cancelled)

34. 	(previously presented) The non-transitory computer-readable medium of claim 21, wherein the computer is a mobile phone.



36. 	(cancelled)

37. 	(currently amended) The non-transitory computer-readable medium of claim 21, wherein the collation function comprises a plurality of collation units adapted to display juxtaposed elements therein, wherein the addition of elements from the particular user in the matched collation unit on the axis of elements results in stacking the elements from the particular user present in the matched collation unit.

38. 	(cancelled)

39. 	(cancelled)

40. 	(currently amended) The non-transitory computer-readable medium of claim 21, wherein the plurality of particular elements displayed in the stacked configuration includes an identification of the number of stacked particular elements.

41.	(currently amended) A method comprising:
displaying an axis of specific elements that each have  an axial length of a single element along the axis of elements, wherein a collation function is associated with the 
receiving a plurality of particular elements from a particular user transmitted through a network, each of the particular elements including time associated therewith;
matching the time of each of the particular elements to a collation unit having a particular axial length occurring along the axis of specific elements; and
displaying two or more of the plurality of particular elements in a stacked configuration on the axis of specific elements when the two or more of the particular elements have the same matched collation unit, wherein the matched collation unit displaying the two or more of the plurality of particular elements in the stacked configuration, within the corresponding particular axial length, has an axial length along the axis that is substantially comparable to the  axial length of the single element that would be displayed in the matched collation unit,
notifying, in association with the plurality of particular elements, an identity of the particular user, in response to display of the plurality of elements; and
displaying the two or more of the plurality of stacked particular elements in an unstacked configuration in which the particular elements are distinctly juxtaposed to one another in a substantially rectilinear and vertical orientation on the display along the axis in response to an action performed by a specific user on the display area.



43. 	(previously presented) The non-transitory computer-readable medium of claim 41, further comprising simultaneously displaying each unstacked element from the plurality of particular stacked elements following the action performed by the specific user on the display area.

44. 	(previously presented) The non-transitory computer-readable medium of claim 41, wherein the plurality of particular elements displayed in the stacked configuration includes an identification of the number of stacked particular elements.

Allowable Subject Matter
Claims 1-32, 34-35, 37 and 40-44 are allowed.

The following is an examiner’s statement of reasons for allowance:

The searched and cited prior art teaches it is well known to arrange a plurality of elements along a time line data structure and arranging additional elements received from another user transmitted from over a network along the time line. The independent claims in this examiner’s amendment distinguish from the cited prior art through at least 1) arranging elements received from another user while retaining a length of a matched . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WILSON W TSUI/Primary Examiner, Art Unit 2178